(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, los hechos en .el caso de autos son prácticamente idénticos a los del caso núm. 178, Ramón Montaner, etc., v. Comisión Industrial de Puerto Rico, etc., resuelto en esta misma fecha (ante, pág. 900), se confirma la resolución recurrida dictada en julio 6, 1939, por la Comisión Industrial de Puerto Rico en el caso núm. G. I. 5695, Julio Rodríguez Zayas, lesionado, Luce & Company, S. en C., patrono, Fondo del Seguro del Estado, asegurador.

*986
G ertioraries: